DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s arguments filed 4/8/2022 has been entered.  Claims 1, 3, 4, 6 and 7 are pending.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2007/0140998; published June 21, 2007) in view of Porter (US 8,753,695; patented June 17, 2014) and in further view of Fried et al. (US 2003/0026823; published February 6, 2003).

Applicant’s Invention
Applicant claims a mosquito repellent and sunscreen composition comprising a lotion that includes a) soybean oil (preferably 15-40% wt), b) citronella oil (1-5% wt), c) peppermint oil (1-3% wt), d) cinnamon oil (0-3% wt), e) beeswax (5-20% wt), f) sunflower oil (30-50% wt), g) vanillin (2-6% wt), h) water (2-10%), i) zinc oxide (3-10%), j) triethyl citrate (1.5-7%), k) lecithin (0.2%), l) turmeric oil (0-4%), m) salt and n) isopropyl alcohol (3-15% wt). 
Applicant claims a mosquito repellent and sunscreen composition comprising a lotion that includes a) soybean oil (30-31.5% wt), b) citronella oil (2-4.3% wt), c) peppermint oil (1-2% wt), d) cinnamon oil (0-2% wt), e) beeswax (10-10.5% wt), f) sunflower oil (32.15-36% wt), g) vanillin (2-5% wt), h) water (2-5%), i) zinc oxide (6%), j) triethyl citrate (0-5%), k) lecithin (0.2%), l) turmeric oil (0-1.5%), m) salt (0-0.15% wt) and n) isopropyl alcohol (2-4.4% wt).  
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Kato et al. teach cosmetic compositions comprising salts of higher fatty acid esters of ascorbic acid-2-phosphoric acid ester and a polyhydric alcohol (abstract).  Components of the formulation include e) beeswax, a) soybean oil and f) sunflower oil [0062], the colorant i) zinc oxide [0086], the surfactant k) lecithin [0084], n) isopropyl alcohol [0072], salts such as m) sodium chloride [0098], c) peppermint oil, d) cinnamon oil and b) citronella oil [0101], l) turmeric oil [0087], g) vanillin [0101], h) water [0103] and j) triethyl citrate [0068].  Preferred formulations are lotions (see Examples 1-9).  The formulations may be formulated as creams [0105].  The components listed are contained in amounts of 0.01-90% by mass, preferably 0.3-10% by mass the whole amount of the skin external agent [0104].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Kato et al. does not teach single formulations comprising a)-n) in the specific amounts, however, Kato et al. do teach that components a)-n) can be optimized to various amounts from 0.01-90% of the agent.  Therefore, one of ordinary skill would have been able to optimize to achieve the claimed ranges of a)-n) with a reasonable expectation of success.
Kato et al. do not teach a sunscreen insect repellent formulation.
  It is for this reason that Porter et al. is joined.
Kato et al. do not teach the specific ingredient vanillin.  It is for this reason that Fried et al. is joined.   
Porter et al. teach an insect repellent comprising non-toxic essential oils and soybean oil to facilitate even distribution of the active compounds throughout the carrier matrix (abstract).  A preferred composition comprises 1-2% peppermint oil, 1-2% cinnamon oil, 1-2% citronella oil and 30-40% soybean oil and 50-65% carrier matrix (claim 1).  The active components may also be formulated into cream formulations by eliminating the carrier matrix to allow for application to a person or animal with the addition of zinc oxide as a sunscreen agent to protect against the sun (column 9, lines 18-36).  Additionally, emulsifying agents are added to the formulations in amounts ranging from 1-2 part per 4 parts of active ingredients (column 9, lines 37-59).
Kato et al. do not teach the specific ingredient vanillin.  It is for this reason that Fried et al. is joined.
Fried et al. teach insect repellent formulations that comprise citronella oil and peppermint oil with other oils with vanillin as a stabilizer (abstract).  The amounts of the active ingredient citronella oil ranges from 0.1-20% and peppermint oil ranges from 0.1-10% of the composition [0031].  Additional oils that may be used to aid in insect repellency include cinnamon oil and sunflower oil [0028].  Vanillin ranges from 0.01-12.5% of the formulation [0033].  The carrier includes water and soybean oil [0037].

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Kato, Porter and Fried all teach formulations comprising essential oils and soybean oil.  It would have been prima facie obvious to one of ordinary skill at the time of invention to combine the teachings of Kato et al., Fried et al. and Porter et al. to adjust the amounts of active ingredients to 1-2% peppermint oil, 1-2% cinnamon oil, 1-2% citronella oil and 30-40% soybean oil to form an insect repellent sunscreen with a reasonable expectation of success since Porter et al. teach adjusting the active components to this range to formulate pest repellants with the addition of zinc oxide as a sunscreen.  Additionally, one of ordinary skill would have been motivated at the time of invention by the teachings of Fried et al. to adjust the amounts of the inert ingredients the include stabilizing ingredients like vanillin in ranges from 0.01-12.5% of the formulation.  Therefore, one of ordinary skill would have been motivated at the time of invention to combine the teachings of Kato, Porter and Fried to optimize the ingredients a)-n) in the claimed ranges with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive for the reasons of record. 
Applicant argues that one of skill in the art would not be enabled for providing a mosquito repellent based on the teachings of Kato because the reference broadly discloses a huge list of materials with ranges from 0.01-90% by mass.  The Examiner is not persuaded by this argument because when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).
Applicant argues Kato does not disclose a topical repellent lotion and sunscreen which invite optimization and Porter is primarily directed to a dry material rather than a lotion product. The Examiner is not persuaded by these arguments. Kato teach that preferred formulations are lotions (see Examples 1-9).  The components listed are contained in amounts of 0.01-90% by mass, preferably 0.3-10% by mass the whole amount of the skin external agent [0104].  Porter et al. teach an insect repellent comprising non-toxic essential oils and soybean oil to facilitate even distribution of the active compounds throughout the carrier matrix (abstract).  Porter teach that a preferred composition comprises 1-2% peppermint oil, 1-2% cinnamon oil, 1-2% citronella oil and 30-40% soybean oil and 50-65% carrier matrix (claim 1). The active components may also be formulated into cream formulations by eliminating the carrier matrix to allow for application to a person or animal with the addition of zinc oxide as a sunscreen agent to protect against the sun (column 9, lines 18-36).  Therefore, Kato and Porter teach formulating sunscreen and repellent lotion formulations comprising peppermint oil, cinnamon oil, citronella oil and soybean oil and one of ordinary skill would have been motivated by Kato and Porter to form sunscreen repellent lotion compositions comprising peppermint oil, cinnamon oil, citronella oil and soybean oil with a reasonable expectation of success. 
Applicant further argues that present invention unexpectedly provides a natural repellent and sunscreen production without DEET and Porter only disclose a single reference to a topical insect repellent and does not teach a DEET free lotion intended for topical application or repelling mosquitos.  The rejection is not based on the teachings of Porter alone, rather the combination of Kato, Porter and Fried.  Kato and Porter do not teach formulations comprising DEET.  

	
Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2014/0140998; published June 21, 2007) in view of Porter (US 8,753,695; patented June 17, 2014) and in further view of Fried et al. (US 2003/0026823; published February 6, 2003), as applied to claims 1 in 7 in further view of Stewart (US 5,916,541; patented June 29, 1999).

Applicant’s Invention
Applicant claims a mosquito repellent and sunscreen composition comprising a lotion that includes a) soybean oil (preferably 15-40% wt), b) citronella oil (1-5% wt), c) peppermint oil (1-3% wt), d) cinnamon oil (0-3% wt), e) beeswax (5-20% wt), f) sunflower oil (30-50% wt), g) vanillin (2-6% wt), h) water (2-10%), i) zinc oxide (3-10%), j) triethyl citrate (1.5-7%), k) lecithin (0.2%), l) turmeric oil (0-4%), m) salt and n) isopropyl alcohol (3-15% wt).   
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Kato et al., Porter et al. and Fried et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Kato et al. Porter et al. and Fried et al. do not teach an SPF value of 30 or greater.  It is for this reason that Steward et al. is joined.
Steward teaches formulating water resistant sunscreen and insect repellent compositions that are lotions (abstract).  The SPF ranges between 2 to 50 (column 3, lines 49-56).  The sunscreen agents include well known agent zinc oxide in amounts of 2-8% wt (column 4, line 46 through column 5, line 5).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Kato et al., Porter et al. Fried et al. and Steward teach cosmetic formulations that comprise natural oils. Therefore, it would have been prima facie obvious to one of ordinary skill at the time of invention to combine the teachings of Kato et al., Porter et al., Fried et al. and Steward to formulate a sunscreen formulation comprising zinc oxide to obtain a SPF of greater than 30 with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Steward to formulate the repellent with zinc oxide in amounts of 2-8% to aid in blocking ultraviolet radiation on the skin with SPF up to 50.  


Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2014/0140998; published June 21, 2007) in view of Porter (US 8,753,695; patented June 17, 2014) and in further view of Fried et al. (US 2003/0026823; published February 6, 2003).
Applicant’s Invention
Applicant claims a method of repelling insects comprising applying a composition comprising:
 composition comprising a lotion that includes a) soybean oil (preferably 15-40% wt), b) citronella oil (1-5% wt), c) peppermint oil (1-3% wt), d) cinnamon oil (0-3% wt), e) beeswax (5-20% wt), f) sunflower oil (30-50% wt), g) vanillin (2-6% wt), h) water (2-10%), i) zinc oxide (3-10%), j) triethyl citrate (1.5-7%), k) lecithin (0.2%), l) turmeric oil (0-4%), m) salt and n) isopropyl alcohol (3-15% wt) to the body.  

Determination of the scope and the content of the prior art

(MPEP 2141.01)

Kato et al. teach cosmetic compositions comprising salts of higher fatty acid esters of ascorbic acid-2-phosphoric acid ester and a polyhydric alcohol (abstract).  Components of the formulation include e) beeswax, a) soybean oil and f) sunflower oil [0063], the colorant i) zinc oxide [0086], the surfactant k) lecithin [0084], n) isopropyl alcohol [0072], salts such as m) sodium chloride [0098], c) peppermint oil, d) cinnamon oil and b) citronella oil [0101], l) turmeric oil [0087], g) vanillin [0101], h) water [0103] and j) triethyl citrate [0068].  Preferred formulations are lotions (see Examples 1-9).  The formulations may be formulated as creams [0105].  The components listed are contained in amounts of 0.01-90% by mass, preferably 0.3-10% by mass the whole amount of the skin external agent [0104].

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Kato et al. does not teach single formulations comprising a)-n) in the specific amounts, however, Kato et al. do teach that components a)-n) can be optimized to various amounts from 0.01-90% the agent.  Therefore, one of ordinary skill would have been able to optimize to achieve the claimed ranges of a)-n) with a reasonable expectation of success.
Kato et al. do not teach a sunscreen insect repellent formulation.
  It is for this reason that Porter et al. is joined.
Kato et al. do not teach the specific ingredient vanillin.  It is for this reason that Fried et al. is joined.   
Porter et al. teach an insect repellent comprising non-toxic essential oils and soybean oil to facilitate even distribution of the active compounds throughout the carrier matrix (abstract).  A preferred composition comprises 1-2% peppermint oil, 1-2% cinnamon oil, 1-2% citronella oil and 30-40% soybean oil and 50-65% carrier matrix (claim 1).  The actives components may also be formulated into cream formulations by eliminating the carrier matrix to allow for application to a person or animal with the addition of zinc oxide as a sunscreen agent to protect against the sun (column 9, lines 18-36).  Additionally, emulsifying agents are added to the formulations in amounts ranging from 1-2 part per 4 parts of active ingredients (column 9, lines 37-59).
Kato et al. do not teach the specific ingredient vanillin.  It is for this reason that Fried et al. is joined.
Fried et al. teach insect repellent formulations that comprise citronella oil and peppermint oil with other oils with vanillin as a stabilizer (abstract).  The amounts of the active ingredient citronella oil ranges from 0.1-20% and peppermint oil ranges from 0.1-10% of the composition [0031].  Additional oils that may be used to aid in insect repellency include cinnamon oil and sunflower oil [0028].  Vanillin ranges from 0.01-12.5% of the formulation [0033].  The carrier includes water and soybean oil [0037].
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Kato, Porter and Fried all teach formulations comprising essential oils and soybean oil.  It would have been prima facie obvious to one of ordinary skill at the time of invention to combine the teachings of Kato et al., Fried et al. and Porter et al. to adjust the amounts of active ingredients to 1-2% peppermint oil, 1-2% cinnamon oil, 1-2% citronella oil and 30-40% soybean oil to form an insect repellent sunscreen with a reasonable expectation of success since Porter et al. teach adjusting the active components to this range to formulate pest repellants with the addition of zinc oxide as a sunscreen.  Additionally, one of ordinary skill would have been motivated at the time of invention by the teachings of Fried et al. to adjust the amounts of the inert ingredients the include stabilizing ingredients like vanillin in ranges from 0.01-12.5% of the formulation.  Therefore, one of ordinary skill would have been motivated at the time of invention to combine the teachings of Kato, Porter and Fried to optimize the ingredients a)-n) in the claimed ranges with a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 4/8/2022 have been fully considered but they are not persuasive for the reasons of record.

Applicant further argues that even though Porter teach an insect repellent the formulation is not applied topically for mosquitos.  The Examiner is not persuaded by this argument because Porter et al. teach that the formulation effectively controls mosquitos (abstract).  Furthermore, Porter et al. teach applying the formulation to a person or animal in need of treatment in a cream base formulation such as with a sunscreen (column 9, lines 17-36).  Therefore, both Kato and Porter are drawn to topical formulations comprising essential oils and combining the teachings would have been prima facie obvious to one seeking to protect skin from the sun and repel mosquitos.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kato et al. (US 2014/0140998; published June 21, 2007) in view of Porter (US 8,753,695; patented June 17, 2014) and in further view of Fried et al. (US 2003/0026823; published February 6, 2003), as applied to claim 4 in further view of Stewart (US 5,916,541; patented June 29, 1999).

Applicant’s Invention
Applicant claims a method of repelling insects comprising applying a composition comprising:
 composition comprising a lotion that includes a) soybean oil (preferably 15-40% wt), b) citronella oil (1-5% wt), c) peppermint oil (1-3% wt), d) cinnamon oil (0-3% wt), e) beeswax (5-20% wt), f) sunflower oil (30-50% wt), g) vanillin (2-6% wt), h) water (2-10%), i) zinc oxide (3-10%), j) triethyl citrate (1.5-7%), k) lecithin (0.2%), l) turmeric oil (0-4%), m) salt and n) isopropyl alcohol (3-15% wt) to the body.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Kato et al., Fried et al. and Lin et al. are addressed in the above 103 rejection.  

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Kano et al. Fried et al. and Lin et al. do not teach SPF of 30 or greater or the addition of zinc oxide.  It is for this reason that Steward is joined.
Steward teaches formulating water resistant sunscreen and insect repellent compositions that are lotions (abstract).  The SPF ranges between 2 to 50 (column 3, lines 49-56).  The sunscreen agents include well known agent zinc oxide in amounts of 2-8% wt (column 4, line 46 through column 5, line 5).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Kato et al., Porter et al. Fried et al. and Steward teach cosmetic formulations that comprise natural oils. Therefore, it would have been prima facie obvious to one of ordinary skill at the time of invention to combine the teachings of Kato et al., Porter et al., Fried et al. and Steward to formulate a sunscreen formulation comprising zinc oxide to obtain a SPF of greater than 30 with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Steward to formulate the repellent with zinc oxide in amounts of 2-8% to aid in blocking ultraviolet radiation on the skin with SPF up to 50.  


Conclusion
No claims allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617